Amendment No. 2 to FORM S-1 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 PALMERSTON STOCK AGENCY, INC. (Exact Name of Registrant in its Charter) Delaware N/A (State or other Jurisdiction of Incorporation) (Primary Standard Industrial Classification Code) (IRS Employer Identification No.) PALMERSTON STOCK AGENCY, INC. 17 Huiaiti Road Pongoroa, New Zealand 4991 Tel.: (Address and Telephone Number of Registrant’s Principal Executive Offices and Principal Placeof Business) V Corp Services, LLC 1811 Silverside Road Wilmington, DE 19810 888-528-2677 (Name, Address and Telephone Number of Agent for Service) Copies of communications to: Gregg E. Jaclin, Esq. Anslow & Jaclin, LLP 195 Route 9 South, Suite 204 Manalapan, NJ07726 Tel. No.: (732) 409-1212 Fax No.: (732) 577-1188 Approximate date of commencement of proposed sale to the public: As soon as practicable after this Registration Statement becomes effective. If any of the securities being registered on this Form are to be offered on a delayed or continuous basis pursuant to Rule 415 under the Securities Act of 1933, check the following box. x If this Form is filed to register additional securities for an offering pursuant to Rule 462(b) under the Securities Act of 1933, please check the following box and list the Securities Act registration Statement number of the earlier effective registration statement for the same offering.o If this Form is a post-effective amendment filed pursuant to Rule 462(c) under the Securities Act of 1933, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering.o If this Form is a post-effective amendment filed pursuant to Rule 462(d) under the Securities Act of 1933, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering.o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company x CALCULATION OF REGISTRATION FEE Title of Each Class Of Securities to be Registered Amount to be Registered Proposed Maximum Aggregate Offering Price per share Proposed Maximum Aggregate Offering Price Amount of Registration fee Common Stock, $0.0001 par value per share $ $ $ (1)This Registration Statement covers the resale by our selling shareholders of up to 4,375,000 shares of common stock previously issued to such selling shareholders. (2) The offering price has been estimated solely for the purpose of computing the amount of the registration fee in accordance with Rule 457(o). Our common stock is not traded on any national exchange and in accordance with Rule 457 ; the offering price of the shares of common stock was determined by the price of the common stock that was sold to our security holders pursuant to an exemption under Regulation S promulgated under the Securities Act of 1933 plus an additional five (5) cents which would allow our shareholders to profit from the sale of their shares. The price of $0.05 is a fixed price at which the selling security holders may sell their shares until our common stock is quoted on the OTCBB at which time the shares may be sold at prevailing market prices or privately negotiated prices. There can be no assurance that a market maker will agree to file the necessary documents with the Financial Industry Regulatory Authority, which operates the OTC Bulletin Board, nor can there be any assurance that such an application for quotation will be approved. THE REGISTRANT HEREBY AMENDS THIS REGISTRATION STATEMENT ON SUCH DATE OR DATES AS MAY BE NECESSARY TO DELAY ITS EFFECTIVE DATE UNTIL THE REGISTRANT SHALL FILE A FURTHER AMENDMENT WHICH SPECIFICALLY STATES THAT THIS REGISTRATION STATEMENT SHALL THEREAFTER BECOME EFFECTIVE IN ACCORDANCE WITH SECTION8(a) OF THE SECURITIES ACT OR UNTIL THE REGISTRATION STATEMENT SHALL BECOME EFFECTIVE ON SUCH DATE AS THE COMMISSION, ACTING PURSUANT TO SUCH SECTION8(a), MAY DETERMINE. The information in this preliminary prospectus is not complete and may be changed. These securities may not be sold until the registration statement filed with the U.S. Securities and Exchange Commission (“SEC”) is effective. This preliminary prospectus is not an offer to sell these securities and it is not soliciting an offer to buy these securities in any jurisdiction where the offer or sale is not permitted. The information in this prospectus is not complete and may be changed. We may not sell these securities until the registration statement filed with the Securities and Exchange Commission is effective.This prospectus is not an offer to sell these securities and it is not soliciting an offer to buy these securities in any state where the offer or sale is not permitted. PRELIMINARY PROSPECTUS Subject to completion, dated February , 2010 PALMERSTON STOCK AGENCY, INC. The selling security holders named in this prospectus are offering all of the shares of common stock offered through this prospectus.We will not receive any proceeds from the sale of the common stock covered by this prospectus. Our common stock is presently not traded on any market or securities exchange. The selling security holders have not engaged any underwriter in connection with the sale of their shares of common stock.Common stock being registered in this registration statement may be sold by selling security holders at a fixed price of $.0.05 per share until our common stock is quoted on the OTC Bulletin Board (“OTCBB”) and thereafter at a prevailing market prices or privately negotiated prices or in transactions that are not in the public market. There can be no assurance that a market maker will agree to file the necessary documents with the Financial Industry Regulatory Authority (“FINRA”), which operates the OTCBB, nor can there be any assurance that such an application for quotation will be approved. We have agreed to bear the expenses relating to the registration of the shares of the selling security holders. Investing in our common stock involves a high degree of risk. See “Risk Factors” beginning on page 3 to read about factors you should consider before buying shares of our common stock. NEITHER THE SECURITIES AND EXCHANGE COMMISSION NOR ANY STATE SECURITIES COMMISSION HAS APPROVED OR DISAPPROVED OF THESE SECURITIES OR DETERMINED IF THIS PROSPECTUS IS TRUTHFUL OR COMPLETE. ANY REPRESENTATION TO THE CONTRARY IS A CRIMINAL OFFENSE. The Date of This Prospectus is: February , 2010 TABLE OF CONTENTS PAGE Prospectus Summary 1 Summary Financials 2 Risk Factors 3 Use of Proceeds 6 Determination of Offering Price 6 Dilution 6 Selling Shareholders 7 Plan of Distribution 8 Description of Securities to be Registered 9 Interests of Named Experts and Counsel 9 Description of Business 10 Description of Property 13 Legal Proceedings 13 Market for Common Equity and Related Stockholder Matters 14 Index to Financial Statements 15 Management Discussion and Analysis of Financial Condition and Financial Results 16 Plan of Operations 16 Executive Compensation 20 Security Ownership of Certain Beneficial Owners and Management 20 Transactions with Related Persons, Promoters and Certain Control Persons 21 ITEM 3.Summary Information, Risk Factors and Ratio of Earnings to Fixed Charges. PROSPECTUS SUMMARY This summary highlights selected information contained elsewhere in this prospectus.This summary does not contain all the information that you should consider before investing in the common stock.You should carefully read the entire prospectus, including “Risk Factors”, “Management’s Discussion and Analysis of Financial Condition and Results of Operations” and the Financial Statements, before making an investment decision.In this Prospectus, the terms “Company,” “we,” “us” and “our” refer to Palmerston Stock Agency, Inc. Overview Palmerston Stock Agency, Inc. was incorporated in the state of Delaware on May 12, 2009. We were formed to commence business as a stock agent in the wool trade. The role of a stock agent in the wool trade is to purchase unprocessed grease wool direct from farmers.A stock agent will clean, process, class and bale the wool in order to sell it to brokers or end users at auction. At this time we have not commenced operations and our auditors have issued a going concern opinion.As of the date of this registration statement we have $17,526 in assets, $0 in revenue, and a net loss of $26,896 from May 12, 2009 (inception) to October 31, 2010. Our founder and President, Ian Raleigh has numerous years of experience in the wool trade. He was raised on his parent’s sheep farming community in New Zealand and owns his own sheep which he has farmed and bred for the wool industry. Our President, Ian Raleigh, has no experience working as a stock agent. However, Mr. Raleigh has worked in the wool trade for over 50 years and has acted as his family's representative with respect to their wool sales with stock agents since 1960. In addition, Ian's brother , Scott Raleigh our officer (secretary), has worked as a stock agent for approximately ten (10) years. At this time we have taken no steps to implement our business plan and there is no guarantee that we will be able to do so. We will not be able to commence business until the 2012 market, at the earliest. We intend to buy sheared grease wool direct from farmers in the Manawatu-Wanganui region of New Zealand and eventually expand to Australia as we grow our business operations. We intend to oversee the purchase of the wool, process the wool and separate it for sale at auction or sell direct to the textile manufacturing industry.We anticipate consulting with representatives in Asia and Europe to assist marketing our product to the textile manufacturing industry. However, we are a developmental stage company that has not yet begun business operations. Additionally, we need to raise approximately $850,000 before we will be able to commence our business operations. The Offering Common stock offered by selling security holders 4,375,000 shares of common stock. This number represents 30.43% of our current outstanding common stock (1). Common stock outstanding before the offering Common stock outstanding after the offering 14,375,000 common shares as of February 7 , 2011. Terms of the Offering The selling security holders will determine when and how they will sell the common stock offered in this prospectus. Please refer to the “Plan of Distribution” section that appears later in this filing on page 8 hereinfor more information. Termination of the Offering The offering will conclude upon the earliest of (i) such time as all of the common stock has been sold pursuant to the registration statement or (ii) such time as all of the common stock becomes eligible for resale without volume limitations pursuant to Rule 144 under the Securities Act, or any other rule of similar effect. If we are deemed a “shell” company pursuant to the definition set forth in Rule 405 of the Securities Act, our shareholders will not be entitled to rely on Rule 144 because it is unavailable for the resale of securities initially issued by either a reporting or non-reporting “shell” company. Use of proceeds We are not selling any shares of the common stock covered by this prospectus. Risk Factors The Common Stock offered hereby involves a high degree of risk and should not be purchased by investors who cannot afford the loss of their entire investment. See “Risk Factors” beginning on page 3. (1)Based on 14,375,000 shares of common stock issued as of February 7 , 2011. 1 Summary of Consolidated Financial Information The following summary financial data should be read in conjunction with “Management’s Discussion and Analysis,” “Plan of Operation” and the Financial Statements and Notes thereto, included elsewhere in this prospectus. The statement of operations and balance sheet data from inception May 12, 2009 through April 30, 2010 are derived from our audited financial statements. The data set forth below should be read in conjunction with “Management’s Discussion and Analysis of Financial Condition and Results of Operations,” our financial statements and the related notes included in this prospectus. For the 6 Months Ended 10/31/2010 (unaudited) For the Period from Inception (May 12, 2009) through April 30, 2010 (audited) STATEMENTS OF OPERATIONS Revenues $ - $ - Cost of Goods Sold - - General and Administrative Expenses Professional Fees 12,500 5,391 Total Operating Expenses Net Loss (15,730
